Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), executed on December 22, 2016 and
effective as of January 1, 2017 (the “Effective Date”), is entered into by
Wingstop Inc., a Delaware corporation (the “Company”), and Charles R. Morrison,
in his individual capacity (“Executive”), on the terms and conditions as
follows:

 

Section 1. TERM OF EMPLOYMENT

The Executive and Wingstop Restaurants Inc., a Texas corporation and subsidiary
of the Company (“WRI”), previously entered into an Employment Agreement
effective as of June 25, 2012 (the “Prior Agreement”), which Prior Agreement
terminates on June 25, 2017. The Company and the Executive desire to continue
the employment of the Executive upon the terms and conditions stated in this
Agreement. The parties hereto expressly agree that as of the Effective Date,
this Agreement will supersede the Prior Agreement, the Prior Agreement shall be
terminated, and all rights and obligations of the parties under the Prior
Agreement shall terminate; provided, that the party’s rights and obligations
relating to payment of bonuses for 2016 under the Prior Agreement remain in full
force and effect. Subject to the terms and conditions set forth in this
Agreement, the Company agrees to continue to employ Executive and Executive
agrees to continue to be employed by the Company for a term of three (3) years,
starting on the Effective Date and ending on the third anniversary thereof (the
“Term”).

 

Section 2. POSITION AND DUTIES AND RESPONSIBILITIES

(a) Position. Executive shall be the Company’s President and Chief Executive
Officer. Executive shall also serve as President and Chief Executive Officer of
the Company’s subsidiaries Wingstop Holdings Inc. (“WHI”) and WRI. For purposes
of this Agreement, “Affiliate” shall mean a person or entity controlling,
controlled by or under common control with the Company, including, but not
limited to, WHI and WRI.

(b) Duties and Responsibilities. During the Term, Executive shall serve as the
Company’s President and Chief Executive Officer and shall devote all of
Executive’s business time, skill and energies to promote the interests of the
Company and to serve such positions with the Company as may be reasonably
assigned by the Board of Directors of the Company (the “Board”) consistent with
the title of President and Chief Executive Officer of the Company. Executive
will also serve in such additional positions with WHI and WRI as may be
reasonably assigned by the Boards of such companies. Executive shall undertake
to perform all of Executive’s duties and responsibilities for the Company, WHI,
WRI and any current and/or future Affiliates of the Company in good faith and on
a full-time basis and shall at all times act in good faith in the course of
Executive’s employment under this Agreement in the best interests of the Company
and its Affiliates. Executive shall not directly or indirectly render any
services of a business, commercial or professional nature to any other person or
organization not related to the business of the Company or its Affiliates,
whether for compensation or otherwise, without the prior approval of the Board;
provided, however, the Executive may serve on the board of directors of one
for-profit corporation with the prior approval of the Board, and the Executive
may serve as a director of not-for-profit organizations or engage in other
charitable, civic or educational activities, so long as the activities described
in this proviso do not interfere with the Executive’s performance of his duties
hereunder or result in any conflict of interest with the Companies.



--------------------------------------------------------------------------------

Section 3. COMPENSATION AND BENEFITS

(a) Base Salary. During the Term, Executive’s base salary shall be $628,500 per
year (the “Base Salary”), starting as of the Effective Date (pro-rated for any
partial year), which Base Salary shall be (i) payable in installments in
accordance with the Company’s standard payroll practices and policies, and
(ii) subject to such withholding and other taxes as required by law or as
otherwise permissible under such practices or policies. Annually during the
Term, the Company shall review with the Executive his job performance and
compensation, and if deemed appropriate by the Board or the Compensation
Committee of the Board (the “Committee”), in its or their discretion, the
Executive’s Base Salary may be increased but not decreased. After any such
increase, the term “Base Salary” as used in this Agreement will thereafter refer
to the increased amount. The Executive shall not receive additional compensation
for service as a director on the Company’s Board or as a director of any
Affiliate of the Company (other than reimbursement of reasonable expenses).

(b) Employee Benefit Plans. During the Term, Executive is eligible to
participate in the employee benefit plans, programs and policies maintained by
the Company in accordance with the terms and conditions of such plans, programs
and policies as in effect from time to time.

(c) Bonuses. Executive shall be eligible for an annual bonus (the “Annual
Bonus”) with an annual target amount equal to 100% of Base Salary (any such
bonus amount to be pro-rated for any partial year). In addition, Executive shall
be eligible for an annual outperform bonus (“Outperform Bonus”, together with
the Annual Bonus, the “Bonuses”). The Committee shall annually establish
performance targets for the Outperform Bonus (any such bonus amount to be
pro-rated for any partial year based on actual performance) that, if achieved,
would result in aggregate annual Bonuses of 125% or 150% of Base Salary. The
Committee and/or the Board shall set targets with respect to and otherwise
determine the Executive’s Bonuses in accordance with the Company’s then current
incentive plans. Any such Bonuses shall be paid, if at all, no later than two
and one-half (2  1⁄2) months after the end of the year to which the bonus period
relates.

(d) Paid Time Off. Executive shall accrue up to twenty (20) days of paid time
off on a pro rata basis during each successive one-year period in the Term.
Accrued paid time off shall be taken at such time or times in each such one-year
period so as not to materially and adversely interfere with the business of the
Company and in no event shall more than ten days of paid time off be taken
consecutively without approval by the Board. Executive shall have no right to
carry over unused paid time off from any such one-year period to any other such
one-year period or to receive any additional compensation in lieu of taking
Executive’s paid time off.

(e) Business Expenses. Executive shall be reimbursed for reasonable and
appropriate business expenses incurred and appropriately documented in
connection with the performance of Executive’s duties and responsibilities under
this Agreement in accordance with the Company’s expense reimbursement policies
and procedures for its employees and Section 7(c) herein.

 

2



--------------------------------------------------------------------------------

(f) Annual Equity Awards.

(1) As part of Executive’s compensation, Executive may be granted restricted
stock, restricted stock units or other forms of equity compensation (the “Equity
Awards”) in the future based upon Executive’s performance, as determined in the
sole discretion of the Compensation Committee. For fiscal year 2017, Executive
shall be granted an annual equity compensation award with a fair value
(determined in accordance with FASB ASC Topic 718) equal to or greater than
$1,500,000. Equity compensation payable to Executive shall be reviewed and
approved by the Compensation Committee on an annual basis. The Compensation
Committee intends to preserve a grant value of no less than $1,500,000 for each
year during the Term, but reserves the right to increase or decrease the grant
value based on all relevant facts and circumstances, including implications for
share usage and dilution. It is expected, but not guaranteed, that during the
Term, Executive will receive annual equity compensation awards approximately
commensurate in value to the equity compensation award for fiscal year 2017,
subject to the Compensation Committee’s satisfactory review of Executive’s
performance for the prior fiscal, share availability under the Company’s
shareholder-approved equity compensation plan year and such other factors as the
Compensation Committee may deem relevant.

(2) Equity Awards shall be subject to the terms of the Company’s 2015 Omnibus
Equity Incentive Plan or other applicable equity plan in effect from time to
time (the “Stock Plan”) and related award agreement in a form determined by the
Committee. Upon the terms and conditions established by the Committee or
provided under the Stock Plan and applicable award agreement, vesting of Equity
Awards will accelerate if the Executive is terminated by the Company without
cause or by the Executive for good reason within six (6) months prior to or two
(2) years following the date of the change in control of the Company. The Equity
Awards shall be issued in lieu of, and not in addition to, any other annual
equity award(s) granted to executive officers of the Company that would
otherwise be granted to Executive.

(g) Other Equity Awards. Executive agrees and acknowledges that the future grant
of equity awards, if any, and the terms of any such equity awards shall be
subject to the discretion of the Committee and the Stock Plan and applicable
award agreement(s).

(h) Compliance with Compensation and Equity Policies. Executive agrees to comply
with the Company’s stock ownership and equity retention policy and compensation
recovery (or “clawback”) policy, each as in effect from time to time, with
respect to annual or long-term incentive or other compensation, as applicable,
including the compensation provided pursuant to this Agreement. The terms of the
Company’s stock ownership and equity retention policy and the compensation
recovery policy, each as in effect from time to time, are hereby incorporated by
reference into this Agreement.

 

3



--------------------------------------------------------------------------------

Section 4. TERMINATION OF EMPLOYMENT AND SEVERANCE

(a) Right of Termination. The Company shall have the right to terminate
Executive’s employment at any time, and Executive shall have the right to
terminate his employment at any time, subject to the obligations and conditions
contained herein.

(b) Termination by the Company without Cause or by Executive with Good Reason.
If (i) the Company terminates Executive without Cause (as defined below), or
(ii) Executive terminates for Good Reason (as defined below), then, upon
Executive’s Termination of Employment (as defined below), Executive shall be
entitled to the following (in lieu of any other severance benefits under any of
the Company employee benefit plans, programs or policies but in addition to
benefits under Section 4(h)): (x) continuation of Executive’s Base Salary as in
effect at the time of termination for a period of twenty-four (24) months,
payable in accordance with the Company’s normal payroll practices and subject to
such withholding and other taxes as may be required or otherwise permissible
under the Company’s practices or policies; (y) any unpaid amounts in respect of
Bonuses earned in the most recently completed year, which shall be paid within
thirty (30) days of the Termination of Employment; and (z) pro-rated portions of
the Bonuses that would otherwise be earned with respect to the year in which the
Termination of Employment occurred (based on actual Company performance for the
entire year and pro-rated for the amount of the year Executive was employed by
the Company), which shall be paid within two and one-half (2 1⁄2) months of the
end of such year. The Company shall have no obligation to make any such payments
or to provide the benefits contemplated by Section 4(h) if (i) Executive
violates any of the provisions of Section 6 of this Agreement, or (ii) Executive
does not execute and deliver to the Company a general release in form and
substance satisfactory to the Company of any and all claims he may have against
the Company, its Affiliates and former Affiliates within forty (40) days
following Executive’s Termination of Employment, including a period of seven
(7) days in which to revoke such general release. Executive waives Executive’s
rights, if any, to have the payments provided for under this Section 4(b) taken
into account in computing any other benefits payable to, or on behalf of,
Executive by the Company. Notwithstanding anything to the contrary in this
Agreement, if a change in control of the Company occurs (as defined in the
principal Stock Plan in effect at the time of such termination), neither the
Company nor any acquirer of the Company will have any obligation under
Section 3(f)(2) of this Agreement in connection with such change in control
unless Executive’s employment is terminated without Cause or Executive
terminates for Good Reason within six (6) months prior to or two (2) years
following such change in control. For the purposes of this Agreement,
“Termination of Employment” means the date on which Executive’s “separation from
service” occurs within the meaning of Code Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

(c) Termination by the Company for Cause or by Executive other than for Good
Reason.

(1) The Company shall have the right to terminate Executive’s employment at any
time for Cause, and Executive shall have the right to terminate at any time with
or without Good Reason.

(2) If the Company terminates Executive’s employment for Cause or Executive
terminates other than for Good Reason, the Company’s only obligation to
Executive

 

4



--------------------------------------------------------------------------------

under this Agreement (except as provided under Section 4(g)) shall be to pay
upon Executive’s Termination of Employment Executive’s Base Salary under
Section 3(a) that he actually earned up to the date of Executive’s Termination
of Employment plus any Bonus earned in the previous year and not already paid.
Such payments shall be made within sixty (60) days following the date of
Executive’s Termination of Employment.

(d) Cause. “Cause” shall exist if Executive (i) is convicted of, or pleads
guilty or nolo contendere to, a felony or, (ii) in the good faith determination
of the Board, (a) engages in gross neglect or misconduct; (b) breaches
Executive’s duties to the Company or an Affiliate; (c) otherwise breaches in any
material respect any provision of this Agreement or any other agreement between
Executive and the Company or an Affiliate; (d) engages in any activity or
behavior, including substance abuse, that is or determined is likely to be
harmful to the property, business, goodwill, or reputation of the Company or an
Affiliate; or (e) commits theft, larceny, embezzlement, fraud, any acts of
dishonesty, illegality, moral turpitude, insubordination, or mismanagement;
provided, however, that Executive may not be terminated for “Cause” under
(ii)(c) above unless Executive fails to cure any such breach (if the Board
determines that it is curable) to the good faith satisfaction of the Board
within ten (10) days after notice of the breach; and provided further, that
Executive shall only be entitled to one such opportunity to cure under this
Agreement.

(e) Good Reason. “Good Reason” means, without the express written consent of
Executive, termination of the Executive’s employment due to (i) a material
reduction in Executive’s Base Salary as provided in Section 3(a) of this
Agreement or a material reduction in the Executive’s Bonus opportunity as
provided in Section 3(c) of this Agreement, other than a reduction of either
Base Salary or Bonus opportunity which is generally applicable to all executives
of the Company, (ii) a material diminution in the Executive’s title, duties,
position or responsibilities, including the Executive ceasing to serve as the
Company’s most senior executive officer or (iii) the Company’s requiring
Executive to move Executive’s primary place of employment more than 50 miles
from the Dallas, Texas metropolitan area if such move materially increases
Executive’s commute; provided, however, that no act or omission described in
clauses (i) through (iii) shall be treated as “Good Reason” under this Agreement
unless (1) Executive delivers to the Company a written notice of the basis for
Executive’s belief that Good Reason exists, (2) Executive gives the Company
thirty (30) days after the delivery of such notice to cure the basis for such
belief, and (3) Executive actually terminates employment no later than the end
of the five (5)-day period which begins immediately after the end of such thirty
(30)-day period if Good Reason continues to exist after the end of such thirty
(30)-day period.

(f) Termination for Disability or Death.

(1) Disability. The Company may terminate the Executive’s employment if
Executive is unable to substantially perform Executive’s duties and
responsibilities hereunder to the full extent required by the Board by reason of
a Permanent Disability, as defined below. Executive shall, upon his Termination
of Employment by reason of a Permanent Disability, be entitled to the following:
(i) payment in the amount and at the time contemplated by Section 4(b)(z);
(ii) any other amounts earned, including, if applicable, earned but unpaid Base
Salary, accrued or owing but not yet paid, within sixty (60) days following the
date of Executive’s Termination of Employment; and (iii)

 

5



--------------------------------------------------------------------------------

continued participation, in accordance with the terms of such plans, in those
employee welfare benefit plans in which Executive was participating on the date
of termination which, by their terms, permit a former employee to participate.
In such event, the Company shall have no further liability or obligation to
Executive for compensation under this Agreement. Executive agrees, in the event
of a dispute under this Section 4(f)(1), to submit to a physical examination by
a licensed physician selected by the Board or the Committee. For purposes of
this Agreement, “Permanent Disability” has the same meaning as for purposes of
the Company’s permanent disability insurance policies which now or hereafter
cover the permanent disability of Executive or, in absence of such policies,
means the inability of Executive to work in a customary day-to-day capacity for
six (6) consecutive months or for six (6) months within a twelve (12) month
period, as determined by the Board or the Committee.

(2) Death. The Term shall terminate in the event of Executive’s death. In such
event, the Company shall provide to Executive’s executors, legal representatives
or administrators, as applicable, payment in the amount and at the time
contemplated by Section 4(b)(z). In addition, Executive’s estate shall be
entitled to (i) any other amounts earned, including, if applicable, earned but
unpaid Base Salary, accrued or owing but not yet paid, within sixty (60) days of
the date of Executive’s termination of employment; and (ii) any other benefits
to which Executive is entitled in accordance with the terms of the applicable
plans and programs of the Company. The Company shall have no further liability
or obligation under this Agreement to Executive’s executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through Executive.

(g) Benefits at Termination of Employment. Executive will have, upon termination
of his employment, the right to receive any benefits payable under the Company’s
employee benefit plans, programs and policies that Executive otherwise has a
nonforfeitable right to receive under the terms of such plans, programs and
policies (other than severance benefits), independent of Executive’s rights
under this Agreement.

(h) Other Severance Benefits. If the Executive terminates employment as
specified in Section 4(b) or 4(f)(1), the Executive and his covered dependents
shall be entitled to continue to participate in the Company’s health care plan
as if he were an still active employee for up to twenty-four (24) months
following the date his Termination of Employment (the “Continuation Coverage
Period”). During the Continuation Coverage Period, the Company will continue to
pay on behalf of the Executive that portion of the monthly premium it pays on
behalf of active employees for the same level of coverage elected by the
Executive. Notwithstanding the foregoing, if the Company’s payment of monthly
premiums on behalf of the Executive under this Section 4(h) would violate the
nondiscrimination rules applicable to non-grandfathered plans under applicable
law, or result in the imposition of penalties under applicable law, or the
coverage of the Executive and his dependents under the Company’s health care
plan would violate the terms thereof, the parties agree to reform this Section
4(h) in a manner as is necessary to comply with applicable law and the terms of
the Company’s health care plan.

 

6



--------------------------------------------------------------------------------

Section 5. SECTION 280G

(a) Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its Affiliates to the Executive or
for the Executive’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would, but for this Section 5 be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making the Covered Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to the Executive of the Covered
Payments after payment of the Excise Tax to (ii) the Net Benefit to the
Executive if the Covered Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. Only if the amount calculated under (i) above
is less than the amount under (ii) above will the Covered Payments be reduced to
the minimum extent necessary to ensure that no portion of the Covered Payments
is subject to the Excise Tax (that amount, the “Reduced Amount”). “Net
Benefit” shall mean the present value of the Covered Payments net of all
federal, state, local, foreign income, employment and excise taxes. Any such
reduction shall be made by the Company in its sole discretion consistent with
the requirements of Code Section 409A.

 

Section 6. COVENANTS BY EXECUTIVE

(a) The Company’s Property.

(1) Executive, upon the termination of Executive’s employment for any reason or,
if earlier, upon the Company request, shall promptly return all “Property” that
had been entrusted or made available to Executive by the Company.

(2) The term “Property” means all records, files, memoranda, reports, price
lists, customer lists, drawings, plans, sketches, keys, codes, computer hardware
and software and other property of any kind or description prepared, used or
possessed by Executive during Executive’s employment by the Company (and any
duplicates of any such property) together with any and all information, ideas,
concepts, discoveries, and inventions and the like conceived, made, developed or
acquired at any time by Executive individually or with others during Executive’s
employment that relate to the Company business, products or services.

(b) Trade Secrets.

(1) Executive agrees that Executive will hold in a fiduciary capacity for the
benefit of the Company and will not directly or indirectly use or disclose,
other than when required to do so in good faith to perform Executive’s duties
and responsibilities, any “Trade Secret” that Executive may have acquired during
the term of Executive’s employment by the Company for so long as such
information remains a Trade Secret, unless Executive is required to do so by a
lawful order of a court of competent jurisdiction, any governmental authority,
or agency, or any recognized subpoena; provided, however, that before making any
disclosure of a Trade Secret pursuant to a such an order or subpoena, Executive
will

 

7



--------------------------------------------------------------------------------

provide notice of such order or subpoena to the Company to permit the Company to
challenge such order or subpoena if the Company, in its sole discretion and at
its expense, desires to challenge such order or subpoena or to seek a protective
order preventing further disclosure of the Trade Secret.

(2) The term “Trade Secret” means information, without regard to form, including
technical or non-technical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers
that are not commonly known or available to the public and which information
(i) derives economic value, actual or potential, from not being generally known
to, and not being generally readily ascertainable by proper means by, other
persons who can obtain economic value from its disclosure or use and (ii) is the
subject of reasonable efforts by the Company to maintain its secrecy.

(3) This Section 6(b) and Section 6(c) are intended to provide rights to the
Company that are in addition to, not in lieu of, those rights the Company has
under the common law or applicable statutes for the protection of trade secrets
and Confidential Information (as defined below in Section 6(c)(2).

(4) Executive acknowledges and agrees that the Company will prosecute any
non-confidential disclosure or misappropriation of the Company’s Trade Secrets
to full extent allowed by federal, state, and common law. Executive further
acknowledges and agrees that Executive has received and understands the
following notice concerning immunity from liability for confidential disclosure
of a trade secret to the government or in a court filing: Pursuant to the Defend
Trade Secrets Act, 18 U.S.C. § 1833, an individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Further, an individual who files
a lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the employer’s trade secrets to the attorney and use the trade
secret information in the court proceeding if the individual: (i) files any
document containing the trade secret under seal; and (ii) does not disclose the
trade secret, except pursuant to court order.

(c) Confidential Information.

(1) Executive while employed by the Company and after termination of such
employment for any reason shall, for so long as the information remains
Confidential Information, hold in a fiduciary capacity for the benefit of the
Company and shall not directly or indirectly use or disclose, other than when
required to do so in good faith to perform Executive’s duties and
responsibilities, any “Confidential Information” that Executive may have
acquired (whether or not developed or compiled by Executive and whether or not
Executive is authorized to have access to such information) during the term of,
and in the course of, or as a result of Executive’s employment by the Company

 

8



--------------------------------------------------------------------------------

unless Executive is required to do so by a lawful order of a court of competent
jurisdiction, any governmental authority, or agency, or any recognized subpoena;
provided, however, that before making any disclosure of a Confidential
Information pursuant to a such an order or subpoena, Executive will provide
notice of such order or subpoena to the Company to permit the Company to
challenge such order or subpoena if the Company, in its sole discretion and at
its expense, desires to challenge such order or subpoena or to seek a protective
order preventing further disclosure of the Confidential Information.

(2) The term “Confidential Information” means any secret, confidential or
proprietary information possessed by the Company relating to its businesses that
is or has been disclosed to Executive or of which Executive becomes aware as a
consequence of or through Executive’s relationship with the Company, and is not
generally known to the Company’s competitors, including customer lists, details
of client or consultant contracts, current and anticipated customer
requirements, pricing policies, price lists, market studies, business plans,
licensing strategies, advertising campaigns, operational methods, marketing
plans or strategies, product development techniques or flaws, computer software
programs (including object code and source code), data and documentation, data
base technologies, systems, structures and architectures, inventions and ideas,
past, current and planned research and development, compilations, devices,
methods, techniques, processes, financial information and data, employee
compensation information, business acquisition plans and new personnel
acquisition plans, which are not otherwise included in the definition of a Trade
Secret under this Agreement. Confidential Information shall not include any
information that has been voluntarily disclosed to the public by the Company
(except where such public disclosure has been made by the Executive without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.

(d) Protected Rights. Nothing in this Agreement prohibits Executive from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law and regulation, Executive does not need the prior
authorization of the Company to make any such reports or disclosures, and
Executive is not required to notify the Company that he or she has made such
reports or disclosures; and (iii) the Agreement does not limit Executive’s right
to receive an award for providing information relating to a possible securities
law violation to the Securities and Exchange Commission.

(e) Ownership of Work Product.

(1) Executive acknowledges and agrees that Executive will be employed by the
Company in a position that could provide the opportunity for conceiving and/or
reducing to practice developments, discoveries, methods, processes, designs,
inventions, ideas, or improvements (hereinafter collectively called “Work
Product”). Accordingly, Executive agrees to promptly report and disclose to the
Company in writing all Work Product conceived, made, implemented, or reduced to
practice by Executive, whether alone or acting with others, during Executive’s
employment by the Company. Executive

 

9



--------------------------------------------------------------------------------

acknowledges and agrees that all Work Product is the sole and exclusive property
of the Company. Executive agrees to assign, and hereby automatically assigns,
without further consideration, to the Company any and all rights, title, and
interest in and to all Work Product; provided, however, that this
Section 6(e)(1) shall not apply to any Work Product for which no equipment,
supplies, facilities, or trade secret information of the Company was used and
that was developed entirely on Executive’s own time, unless the Work Product
(i) relates directly or indirectly to the Company’s business or its actual or
demonstrably anticipated research or development, or (ii) results from any work
performed by Executive for the Company. The Company, its successors and assigns,
shall have the right to obtain and hold in its or their own name copyright
registrations, trademark registrations, patents and any other protection
available to the Work Product.

(2) Executive agrees to perform, upon the reasonable request of the Company,
such further acts as may be reasonably necessary or desirable to transfer,
perfect, and defend the Company’s ownership of the Work Product, including
(i) executing, acknowledging and delivering any requested affidavits and
documents of assignment and conveyance, (ii) assisting in the preparation,
prosecution, procurement, maintenance and enforcement of all copyrights and/or
patents with respect to the Work Product in any countries, (iii) providing
testimony in connection with any proceeding affecting the right, title or
interest of the Company in any Work Product, and (iv) performing any other acts
deemed necessary or desirable to carry out the purposes of this Agreement. The
Company shall reimburse all reasonable out-of-pocket expenses incurred by
Executive at the Company’s request in connection with the foregoing.

(f) Non-Competition; Non-Solicitation.

(1) While employed by the Company and for twenty-four (24) months following
termination of Executive’s employment for any reason, Executive will not,
whether as an employee, consultant, advisor, independent contractor, or in any
other capacity, provide management or executive services, similar to those that
Executive provided to the Company or its Affiliates at any time during the last
twenty-four (24) months of Executive’s employment with the Company, to or on
behalf of any Competing Business in the Territory regardless of where Executive
is physically located. For purposes of this Agreement, the term “Territory”
means (i) the United States and (ii) any nation in the world in which the
Company operates, has franchises or company stores or restaurants, or has an
executed development, operation or franchise agreement as of the last date of
Executive’s employment with the Company. For the purposes of this Agreement, the
term “Competing Business” means any business that (i) owns, operates, develops
or franchises a restaurant (whether dine-in, take-out, home delivery or
otherwise) or related business which derives 20% or more of its gross revenues
from the sale of any combination of chicken wings, boneless chicken wings,
chicken strips and any other chicken product sold at a Wingstop location, and
(ii) operates in any state in the United States or in any nation in the world in
which the Company has a franchised location or is operating a company restaurant
or store (or has an executed development, operating or franchise agreement) as
of the last date of Executive’s employment. Executive acknowledges and agrees
that the Territory identified in this Section 6(f)(1) is the geographic area in
or as to which he is expected to perform services or have

 

10



--------------------------------------------------------------------------------

responsibilities for the Company and its Affiliates by being actively engaged as
a member of the Company’s management team as President and Chief Executive
Officer during his employment with the Company.

(2) The foregoing restrictions shall not be construed to prohibit the ownership
by Executive of less than one percent (1%) of any class of securities of any
company which is a Competing Business or having a class of securities registered
pursuant to the Securities Exchange Act of 1934, as amended, provided that such
ownership represents a passive investment and that neither Executive nor any
group of persons including Executive in any way, either directly or indirectly,
manages or exercises control of any such company, guarantees any of its
financial obligations, consults with, advises, or otherwise takes any part in
its business, other than exercising Executive’s rights as a shareholder, or
seeks to do any of the foregoing.

(3) While employed by the Company and for two (2) years following termination of
Executive’s employment for any reason, Executive shall not, on his own behalf or
on behalf of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, directly or indirectly solicit or attempt to
solicit, with a view to or for the purpose of competing with the Company or its
Affiliates in any Competing Business, any customers or franchisees of the
Company or its Affiliates with whom Executive had or made contact in the course
of Executive’s employment by the Company.

(4) While employed by the Company and for two (2) years following termination of
Executive’s employment for any reason, Executive will not, directly or
indirectly, (i) solicit or attempt to solicit any potential franchisee with whom
Executive had material contact in the course of Executive’s employment with the
Company to enter into a franchise agreement with any other person, firm or
entity of a type generally similar to or competitive with the franchise
arrangements of the Company, or (ii) encourage any franchisee to terminate its
franchise relationship with the Company.

(5) While employed by the Company and for two (2) years following termination of
Executive’s employment for any reason, Executive shall not, on his own behalf or
on behalf of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, directly or indirectly, hire, or solicit or
attempt to solicit any officer or employee of the Company or its Affiliates with
whom Executive had contact in the course of Executive’s employment with the
Company to terminate or reduce his or her employment with the Company or its
Affiliates and shall not assist any other person or entity in such a
solicitation.

(6) In return for Executive’s obligations and undertakings pursuant to this
Agreement, including the obligations set forth in Section 6, the Company
promises to provide Executive with certain of its trade secrets and/or
confidential information, and to provide Executive with specialized instruction
and training, to the extent such instruction, training, confidential information
and/or trade secrets are necessary for Executive to perform his duties for the
Company. Executive agrees that these promises, in addition to his employment or
continued employment with the Company, and the other promises and benefits
contained herein are sufficient consideration for his entering into this
Agreement.

 

11



--------------------------------------------------------------------------------

(g) Non-Disparagement. Executive will not make any statement, written or verbal,
to any person or entity, including in any forum or media, or take any action, in
disparagement of the Company, the Board, or any of their respective current,
former or future Affiliates, or any current, former or future shareholders,
partners, managers, members, officers, directors, employees, franchisors or
franchisees of any of the foregoing (each, a “Company Party”), including
negative references to or about any Company Party’s services, policies,
practices, documents, methods of doing business, strategies, objectives,
shareholders, partners, managers, members, officers, directors, or employees, or
take any other action that may disparage any Company Party to the general public
and/or any Company Party’s officers, directors, employees, clients, franchisees,
potential franchisees, suppliers, investors, potential investors, business
partners or potential business partners. Former Affiliates are third party
beneficiaries of Executive’s obligations under this Section 6(g).

(h) Cooperation. Executive will cooperate with all reasonable requests by the
Company (or any Affiliate of the Company) at the Company’s reasonable expense
for assistance in connection with any matters involving the Company (or any
Affiliate of the Company), including by providing truthful testimony in person
in any legal proceedings without having to be subpoenaed.

(i) Reasonable and Continuing Obligations. Executive agrees that Executive’s
obligations under this Section 6 are obligations that will continue beyond the
date Executive’s employment with the Company terminates, regardless of the
reason for such termination, and that such obligations are reasonable and
necessary to protect the Company’s legitimate business interests. In addition,
the Company shall have the right to take such other action as the Company deems
necessary or appropriate to compel compliance with the provisions of this
Section 6, including, but in no way limited to, seeking injunctive relief.

(j) Remedy for Breach. Executive agrees that the remedies at law of the Company
for any actual or threatened breach by Executive of the covenants in this
Section 6 would be inadequate and that the Company shall be entitled to specific
performance of the covenants in this Section 6, including entry of an ex parte,
temporary restraining order in state or federal court, preliminary and permanent
injunctive relief against activities in violation of this Section 6, or both, or
other appropriate judicial remedy, writ or order, in each case without the
necessity of the Company posting a bond, in addition to any damages and legal
expenses that the Company may be legally entitled to recover. Executive
acknowledges and agrees that the covenants in this Section 6 shall be construed
as agreements independent of any other provision of this or any other agreement
between the Company and Executive, and that the existence of any claim or cause
of action by Executive against the Company, whether predicated upon this
Agreement or any other agreement, shall not constitute a defense to the
enforcement by the Company of such covenants.

 

Section 7. SECTION 409A MATTERS

(a) Notwithstanding any other provision in this Agreement to the contrary, if
and to the extent that Code Section 409A is deemed to apply to any benefit under
this Agreement, it is the general intention of the Company that such benefits
shall, to the extent practicable, comply with, or be exempt from, Code
Section 409A, and this Agreement shall, to the extent practicable, be construed
in accordance therewith. Deferrals of benefits distributable pursuant to this
Agreement that are otherwise exempt from Code Section 409A in a manner that
would cause Code Section 409A to apply shall not be permitted unless such
deferrals are in compliance with or otherwise exempt from Code Section 409A.

 

12



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement, no payments shall be
made and no benefits shall be provided under this Agreement as a result of
Executive’s termination of employment unless Executive has a “separation from
service” within the meaning of Code Section 409A in connection with such
termination of employment, and Executive and the Company acknowledge and agree
that a “separation from service” may come before, after or coincide with any
such termination of employment and that the payments otherwise to be made at a
termination of employment and that the benefits otherwise to be provided at a
termination of employment shall only be made or provided at the time of the
related “separation from service”. Furthermore, Executive and the Company
acknowledge and agree that all or any part of any payment to be made or benefit
to be provided to Executive during the six (6) month and one (1) day period
which starts on the date Executive has a “separation from service” (other than
by reason of Executive’s death) shall be delayed and then paid (in a lump sum
without interest) or provided (without interest) on the first business day which
comes six (6) months and one (1) day after the date of Executive’s “separation
from service” if the Company acting in good faith determines that Executive is a
“specified employee” within in the meaning of Code Section 409A.

(c) With respect to items eligible for reimbursement under the terms of this
Agreement, (i) the amount of such expenses eligible for reimbursement in any
taxable year shall not affect the expenses eligible for reimbursement in another
taxable year, (ii) no such reimbursement may be exchanged or liquidated for
another payment or benefit, and (iii) any reimbursements of such expenses shall
be made as soon as practicable under the circumstances but in any event no later
than the end of the calendar year following the calendar in which the related
expenses were incurred.

(d) The Company and Executive intend that each installment of payments and
benefits provided under this Agreement shall be treated as a separate identified
payment for purposes of Code Section 409A.

(e) In the event that Code Section 409A requires that any special terms,
provision or conditions be included in this Agreement, then such terms,
provisions and conditions shall, to the extent practicable, be deemed to be made
a part of this Agreement, and terms used in this Agreement shall be construed in
accordance with Code Section 409A if and to the extent required.

(f) Executive acknowledges and agrees that nothing in this Agreement shall be
construed as a covenant by the Company that no payment will be made or benefit
will be provided under this Agreement which will be subject to taxation under
Code Section 409A or as a guarantee or indemnity by the Company for the tax
consequences to the payments and benefits called for under this Agreement
including any tax consequences under Code Section 409A. Executive further agrees
that Executive shall be the only person responsible for paying all taxes due
with respect to such payments and benefits.

 

13



--------------------------------------------------------------------------------

Section 8 MISCELLANEOUS

(a) Notices. All Notices and all other communications which are required to be
given under this Agreement must be in writing and shall be deemed to have been
duly given when (i) personally delivered, (ii) mailed by United States
registered or certified mail postage prepaid, (iii) sent via a nationally
recognized overnight courier service, (iv) sent via facsimile to the recipient,
or (v) sent via e-mail or similar method of transmission to the recipient, in
each case as follows:

 

If to the Company:    Darryl R. Marsch    Sr. Vice President, General Counsel
and Secretary    Wingstop Inc.    5501 LBJ Freeway, 5th Floor    Dallas, TX
75240 If to Executive:    Charles R. Morrison    217 Chandler Rd.    Keller,
Texas 76248

or such other address or addresses as either party hereto shall have designated
by notice in writing to the other party hereto.

(b) No Waiver. Except for any notice required to be given under this Agreement,
no failure by either the Company or Executive at any time to give notice of any
breach by the other of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of any provisions or
conditions of this Agreement.

(c) Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the internal law of
Delaware, without regard to principles of conflict of laws.

(d) Amendment. No amendment to this Agreement shall be effective unless it is
both (i) agreed to and signed by Executive and a duly authorized officer of the
Company and (ii) reviewed and approved by the Board or the Committee.

(e) Arbitration. The Company and Executive shall have the right to obtain from a
court an injunction or other equitable relief arising out of the Executive’s
breach of the provisions of Section 6 of this Agreement. However, any other
controversy or claim arising out of or relating to this Agreement, any alleged
breach of this Agreement, or Executive’s employment by the Company or the
termination of such employment, including any claim as to arbitrability or any
claims for any alleged discrimination, harassment, or retaliation in violation
of any federal, state or local law, shall be settled by binding arbitration to
occur in Dallas, Texas in accordance with the rules of the American Arbitration
Association then applicable to employment-related disputes and any judgment upon
any award, which may include an award of damages, may be entered in the state or
federal court having jurisdiction over such award.

 

14



--------------------------------------------------------------------------------

(f) Costs of Enforcement. In the event of a dispute or action to enforce the
terms of this Agreement, all reasonable costs and expenses incurred in
connection therewith, including all reasonable attorneys’ fees, shall be paid as
determined by the arbitrator.

(g) Assignment. This Agreement may not be assigned by Executive. This Agreement
may be assigned by the Company, without Executive’s consent, to (1) any
Affiliate of the Company, or (2) any other successor in interest to the
Company’s business and assets (whether by merger, sale of assets, contribution
of assets or otherwise). This Agreement shall be binding on and inure to the
benefit of the Company and its successors and assigns.

(h) Indemnification. The Company will provide indemnification no less favorable
than that set forth in the Company’s bylaws as in effect on the Effective Date.
The Company agrees to use its best efforts to maintain, or continue to maintain,
a directors’ and officers’ liability insurance policy or agreement covering
Executive to the extent the Company provides such coverage for its other
executive officers and such policy or agreement is available on commercially
reasonable terms.

(i) No Third Party Beneficiaries. Except as otherwise expressly provided for
herein, this Agreement is for the sole benefit of the parties hereto and their
permitted assigns and nothing herein expressed or implied will give or be
construed to give to any person, other than the parties hereto and such
permitted assigns, any permitted assigns, any legal or equitable rights
hereunder.

(j) Controlling Document. Except with respect to the Stock Plan or the Company’s
annual incentive plans, if any provision of any agreement, plan, program,
policy, arrangement or other written document between or relating to the Company
and Executive conflicts with any provision of this Agreement, the provision of
this Agreement shall control and prevail. The provision of the Stock Plan and
the annual incentive plans shall control over this Agreement.

(k) No Limitation of Rights. Nothing in this Agreement shall limit or prejudice
any rights of the Company under any other laws.

(l) Counterparts. This Agreement may be signed in any number of counterparts,
including via facsimile transmission, each of which will be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

(m) Headings. The headings in this Agreement are for convenience of reference
only and will not control or affect the meaning or construction of any
provisions hereof.

(n) Severability. If any provision of this Agreement or the application of any
such provision to any person or circumstance is held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision hereof. If any provision of this Agreement
is finally determined to be invalid, ineffective or unenforceable, the
determination will apply only in the jurisdiction in which such final
adjudication is made, and such provisions will be deemed severed form this
Agreement for purposes of such jurisdiction only, but in every other provision
of this Agreement will remain in full force and effect, and there will be
substituted for any such provision held invalid, ineffective or unenforceable, a
provision of similar import reflecting the original intent of the parties to the
extent permitted under applicable law.

 

15



--------------------------------------------------------------------------------

(o) Certain Interpretive Matters.

(1) Unless the context otherwise requires, (A) all references to sections are to
sections of this Agreement, (B) each term defined in this Agreement has the
meaning assigned to it, (C) words in the singular include the plural and vice
versa, and (D) the terms “herein,” “hereof,” “hereby,” “hereunder” and words of
similar import shall mean references to this Agreement as a whole and not to any
individual section or portion hereof. All references to $ or dollar amounts will
be to lawful currency of the United States.

(2) No provision of this Agreement will be interpreted in favor of, or against,
any of the parties hereto by reason of the extent to which any such party or his
or its counsel participated in the drafting thereof or by reason of the extent
to which any such provision is inconsistent with any prior draft hereof or
thereof.

(3) As used in this Agreement, the word “including” means “including, without
limitation” in each instance.

(p) Entire Agreement; Termination of Prior Agreement. This Agreement constitutes
the entire agreement among the parties with respect to the Executive’s
employment relationship to the Company and supersedes all prior agreements and
understandings, both oral and written, including but not limited to any term
sheet or other similar summary of proposed terms, between the parties with
respect to the subject matter of this Agreement. As of the Effective Date, this
Agreement will supersede the Prior Agreement, the Prior Agreement shall be
terminated, and all rights and obligations of the parties under the Prior
Agreement shall terminate; provided, that the party’s rights and obligations
relating to payment of bonuses for 2016 and vesting of equity awards under the
Prior Agreement remain in full force and effect. Executive represents and
warrants that he is not obligated under any contract or other agreement that
would conflict with Executive’s obligations under this Agreement and Executive’s
ability to perform Executive’s duties and responsibilities under this Agreement
upon commencement of and during the Term.

(q) Full Understanding. Executive represents and agrees that Executive fully
understands Executive’s right to discuss all aspects of this Agreement with
Executive’s private attorney, and that to the extent, if any, that Executive
desired, Executive utilized this right. Executive further represents and agrees
that: (i) Executive has carefully read and fully understands all of the
provisions of this Agreement; (ii) Executive is competent to execute this
Agreement; (iii) Executive’s agreement to execute this Agreement has not been
obtained by any duress, and Executive freely and voluntarily enters into it;
(iv) Executive is not subject to any covenants, agreements or restrictions
arising out of Executive’s prior employment (other than with the Company) that
would be breached or violated by Executive’s execution of this Agreement or
performance of duties hereunder; and (v) Executive has read this document in its
entirety and fully understands the meaning, intent and consequences of this
document. Executive agrees and acknowledges that the obligations owed to
Executive under this Agreement are solely the obligations of the Company and
that none of the Company’s stockholders, directors or lenders will have any
obligation or liabilities in respect of this Agreement and the subject matter
hereof.

(r) Waiver and Release. Executive acknowledges and agrees that the Company may
at any time require, as a condition to receipt of benefits payable under this
Agreement, including but

 

16



--------------------------------------------------------------------------------

not limited to the payment of termination benefits pursuant to Section 4 herein,
that Executive (or a representative of his estate) execute a waiver and general
release of all claims discharging the Company and its subsidiaries, and their
respective current and former Affiliates, and its and their officers, directors,
managers, employees, agents and representatives and the heirs, predecessors,
successors and assigns of all of the foregoing, from any and all claims,
actions, causes of action or other liability, whether known or unknown,
contingent or fixed, arising out of or in any way related to Executive’s
employment, or the ending of Executive’s employment with the Company or the
benefits thereunder, including, without limitation, any claims under this
Agreement or other related instruments. The waiver and general release shall be
in a form acceptable to the Company and shall be executed prior to the
expiration of the time period provided for payment of such benefits (including
those provided under Section 4 herein).

(s) Certain Tax Matters. The Company has made no warranties or representations
to Executive with respect to the tax consequences (including but not limited to
income tax consequences) contemplated by this Agreement and/or any benefits to
be provided pursuant thereto. Executive acknowledges that there may be adverse
tax consequences related to the transactions contemplated hereby and that
Executive should consult with his own attorney, accountant and/or tax advisor
regarding the decision to enter into this Agreement and the consequences
thereof. Executive also acknowledges that the Company has no responsibility to
take or refrain from taking any actions in order to achieve a certain tax result
for Executive.

(t) Deductions and Withholdings. All amounts payable or that become payable
under this Agreement will be subject to any deductions and withholdings
previously authorized by Executive or required by law. Executive will be
responsible for any and all taxes resulting from the benefits provided
hereunder.

* * * * *

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement in
multiple originals to be effective on the Effective Date.

 

WINGSTOP INC.     EXECUTIVE By:  

/s/ Darryl R. Marsch

   

/s/ Charles R. Morrison

Name:  Darryl R. Marsch     Charles R. Morrison Title:    Senior Vice President,
General Counsel and Secretary     This 22nd day of December, 2016     This 22nd
day of December, 2016

[Signature Page to Agreement]